Citation Nr: 1726285	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.O., the Veteran's daughter


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1952 to December 1955, and again from October 1956 to October 1959.  The Veteran was awarded the Combat Infantry Badge and the Korean Service Medal with one bronze service star for his service, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Oakland, California.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran and his daughter appeared and testified before the undersigned Veterans Law Judge (VLJ) at a hearing held in St. Petersburg, Florida.  A copy of the transcript has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 18, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

2.  Beginning on April 18, 2016, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  Prior to December 15, 2015, the Veteran's bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) of no worse than 83.75 decibels in the right ear and 81.25 decibels in the left ear, and speech recognition ability of no worse than 62 percent in the right ear and 60 percent in the left ear.

4.  Beginning on December 15, 2015, the Veteran's bilateral hearing loss has manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hz of no worse than 90 decibels in the right ear and 88.75 decibels in the left ear, and speech recognition ability of no worse than 56 percent in the right ear and 52 percent in the left ear. 

5.  Beginning on April 18, 2016, but at no time before, the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  Prior to April 18, 2016, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning on April 18, 2016, the criteria for a rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.

3.  Prior to December 15, 2015, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

4.  Beginning on December 15, 2015, the criteria for a 50 percent rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100.

5.  Beginning on April 18, 2016, but at no time before, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

a.  Criteria for Rating PTSD

The Veteran's PTSD is rated under diagnostic code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

A veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers will be discussed.  However, while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

b..  Analysis

Prior to April 18, 2016

The Veteran filed his claim for an increased evaluation for PTSD in June 2008.  At that time, the Veteran reported symptoms of nightmares, night sweats, and frequently being able to sleep only two to three hours per night due to his psychological disability.  At his October 2008 psychological VA examination, he reported similar symptoms of nightmares and sleep-related difficulties.  He also endorsed intrusive memories of Korea, hypervigilance, and discomfort with crowds and loud noises.  Notably, this examiner also indicated that the Veteran had denied problems with anger or irritability despite having few friends.  

Upon examination, the Veteran was noted to be appropriately dressed and groomed at the October 2008 VA examination.  He also was open and cooperative with the evaluation, demonstrated capability and independence in performing activities of daily living, and had no impairment with communications or unusual motor movements.  Although the Veteran admitted ongoing passive suicidal thoughts, he had no dysfunctional behavior patterns and despite a below average ability to reason abstractly, his concentration and short-term memory appeared normal for his age group.  Assigning the Veteran a GAF score of 50, this clinician stated that the Veteran's symptoms had remained relatively unchanged since his 2003 VA examination, which had supported the Veteran's initial award of a 50 percent rating for PTSD.  Despite his symptoms, the Veteran also was reportedly sharing a house with a friend at the time of his examination.  

The Board is cognizant of an opinion by a treating VA psychologist from November 2009 that indicated that the Veteran's VA exam was "egregiously" inadequate.  This clinician stated that the Veteran's symptoms were much more serious such that the Veteran could qualify for 100 percent for PTSD in its own right.  However, this clinician did not describe the specific psychological symptoms or objective psychological abnormalities that would lead to a determination that the Veteran's PTSD caused total social and occupational impairment, as is required for a rating of 100 percent under diagnostic code 9411.  

Likewise, treatment notes from October of 2009 do not contain the symptoms suggestive of such a severe level of impairment.  For example, although the Veteran reported suicidal ideation and anger at a clinical visit that month after being denied a 100 percent rating, the Veteran also presented with a euthymic mood and his treating clinician indicated that the Veteran did not need any psychotropic medications at that time.  The lack of any detailed rationale for the treating November 2009 opinion and the discrepancy between the opinion and the contemporaneous treatment notes erode the probative value that the Board can give to that psychologist's statements in this case.  

Psychological treatment notes from 2011 and 2012 also suggest that the Veteran experienced more modest social and occupational impairment than the November 2009 treating psychologist has suggested.  In September of 2011, the Veteran again reported symptoms of restlessness, intrusive memories, reactivity to material related to trauma, and difficulty staying with a task.  However, a treating clinician assigned him a GAF score of 52 at that time.  The Veteran also reportedly denied a history of aggressive behaviors or problems with concentration or attention.  The Veteran presented with an anxious mood and a depressed and constricted affect in addition to restless motor activity at that time.  Notwithstanding these abnormalities, the Veteran also reportedly denied suicidal or homicidal ideation, exhibited signs of grossly intact insight and judgment, and had no signs of delusional thinking.  Notably, the Veteran also reported to a treating clinician at that time that he had a few friends with whom he "shot the breeze" and enjoyed yard work.  Statements made in the course of treatment are typically deemed reliable as a patient seeking treatment is motivated to recover.  

Continuing through 2012, the Veteran's psychological treatment notes continued to include reports of relatively modest symptoms.  Although he was repeatedly assigned GAF scores of 50, the Veteran indicated that his sleep had improved with medications at a clinical visit in February 2012 despite his ongoing tearfulness and anxiety.  At that time, the Veteran reported that he spent time with a friend walking his dog and stated that he would like to attend a PTSD group.  Upon examination, the Veteran had slowed speech and cognition in addition to a restricted affect, but his speech was also described as clear and not pressured.  He also had an "okay" mood, denied active suicidal or homicidal ideation, denied hallucinations or delusions, and presented with intact judgment and insight.  By May of 2012, the Veteran reported that his PTSD-related symptoms were manageable and the Veteran reported to his treating clinician that he was doing well and was stable with his anxiety and mood.  

The Veteran appears to have continued success in treating his PTSD-related symptoms in November of 2012.  At that time, the Veteran had logical and coherent speech, no evidence of delusional thinking, a calm mood with a congruent affect, intact memory, good insight and judgment, normal concentration and attention, and he reported an overall stable mood despite his continued nightmares.   The Veteran also reported that he had a close family at that time and indicated that he had spent the holidays with his family.  

Ultimately, although the Veteran was repeatedly assigned GAF scores in the 50s and had occasional reports of suicidal ideation, the symptoms and psychological signs reported in his treatment notes at that time suggest a relatively modest level of overall social and occupational impairment.  The preponderance of this evidence does not reflect the types of symptoms associated with impairment in most areas such as work, school, family relations, judgment, thinking, or mood that are required for a 70 percent rating.  The treatment records, lay statements, and examination reports from the period prior to 2016 do not include evidence of obsessive rituals that interfered with activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression that affected his ability to function independently, appropriately, or effectively, or neglect of personal appearance or hygiene.  Rather, the Veteran reported to treatment providers that he continued to engage in some contact with friends and family including participating in family functions.  His treating clinicians also regularly reported signs of normal insight and judgment with no signs of abnormal hygiene or ongoing panic or depression.  

As such, the Board finds that the preponderance of the evidence prior to April 18, 2016, most closely approximates the rating criteria associated with a 50 percent rating for diagnostic code 9411.  

Beginning on April 18, 2016

Although the Board has not found that the Veteran's PTSD-related symptoms warrant an increase in rating prior to April 2016, the Board finds that the evidence since April 18, 2016, warrant a different rating pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart, Supra. 

In contrast to the reports of symptoms appearing in the treatment records prior to April 2016, the Veteran reported somewhat more substantial psychological symptoms at the March 2017 Board hearing.  At that time, the Veteran reported that his medications had recently been increased but that his symptoms continued to "tear" him up and caused him not to have any friends.  He also stated that he secluded himself from the world, did not trust anyone, and occasionally would feel as if someone was trying to get inside his home.  The Veteran's daughter also indicated that the Veteran had anger issues and confirmed that the Veteran avoided certain triggers and stayed to himself.  

The Board also notes that a private disability benefits questionnaire from April 2016 has been submitted in the record.  Like the opinion of the Veteran's treating psychologist in November 2009, the clinician who completed the 2016 form also suggested that the Veteran's PTSD-related symptoms were of the type that would warrant a 100 percent rating.  That is, this clinician indicated that the Veteran's PTSD caused him total occupational and social impairment.  However, in contrast to the November 2009 psychologist report indicating a 100 percent rating was warranted, the clinician who completed this 2016 form included a substantially more complete rationale and included clinical findings relating to the Veteran's level of functioning at the time of the opinion.  As an example, this recent form indicates that the Veteran experienced difficulty falling or staying asleep and concentrating, hypervigilance, psychological reactivity on exposure to internal or external cues, an exaggerated startle response, a restricted range of affection, and markedly diminished interest or participation in significant activities.  As such, the Board finds that this opinion is entitled to substantially greater probative weight.  

However, the Board is not required to adopt any individual medical opinion.  Although this April 2016 clinician's suggestion that the Veteran's PTSD caused total social and occupational impairment, the testimony of the Veteran and his daughter at the hearing suggest that the Veteran's ability to interact with others or engage socially has not been totally impaired.  Specifically, although the Veteran stated that he did not trust anyone, he did indicate that he continues to have a good relationship with his daughter.  Similarly, there are no clinical records indicating that the Veteran has exhibited the grossly inappropriate behavior, gross impairment in thought processes or communication, or memory loss for names of his close relatives or name that are indicative of a 100 percent rating for PTSD.  As such, the Board finds the preponderance of the evidence is indicative of a disability profile that most closely matches the criteria for a rating of 70 percent beginning on April 18, 2016.

II.  Hearing Loss

a.  Criteria for Rating Hearing Loss

The Veteran's hearing loss disability is rated under diagnostic code 6100.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Pursuant to this diagnostic code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

b.  Analysis

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss disability.  Throughout the appellate period, the Veteran has generally cited difficulties with communication as the primary symptom relating to his hearing loss.  At the hearing, the Veteran's daughter also testified that the Veteran's primary difficulties were his inability to hear very well and his complaints of ringing in his ears.  The Veteran and his daughter are competent to describe the personally observable symptoms relating to the Veteran's difficulties with hearing.  However, there is no evidence that either possesses the medical knowledge or training to report the severity of his hearing loss in the clinical terms contemplated by the rating criteria for this disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the more probative evidence for evaluating the severity of the Veteran's hearing loss is the competent clinical evidence and audiological examination results that appear in the record.

To evaluate the severity of his hearing loss, he was afforded a VA examination in October 2008 at which he reported trouble hearing conversations and having been told that he spoke too loudly.  An audiological evaluation resulted in the following hearing thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
85
105
105+
LEFT
30
45
90
95
95

In the 1000, 2000, 3000, 4000 frequencies, these results equate to an average threshold in the right ear of 83.75 decibels and an average threshold in the left ear of 81.25 decibels.  Speech discrimination testing using the Maryland CNC word list resulted in scores of 62 percent in the right ear and 60 percent in the left ear.  These test results correspond to a Roman numeral of VIII in the right ear and a Roman numeral of VII in the left ear.  The Board notes that these results do not represent an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86.  Mechanically applying these scores to Table VII, the October 2008 VA examination results correspond to a disability rating of 40 percent.

The Board notes that the Veteran also attended a treating audiological examination in November 2009.  At that time, the Veteran reportedly exhibited signs of bilateral combined sensorineural hearing loss that was mild sloping to profound sensorineural hearing loss.  The clinician who conducted this exam also found recognition scores of 53 percent in the right and 36 percent at the left with a 10 decibel frequency decrease at many frequencies.  However, this VA audiologist also indicated that the word recognition scores were worse than she would expect and that the Veteran could communicate without too much difficulty.  She also failed to identify the specific frequency thresholds which for which she noted there was a 10 decibel decrease.  As such, the Board does not find it particularly useful in assessing the Veteran's hearing loss in accordance with the rating criteria set out in 38 C.F.R. § 4.85 and finds it to be of little probative value.  

More recently the Veteran attended an additional audiological evaluation with a private audiologist on December 15, 2015.  At that time, the Veteran had word recognition scores of 56 in the right ear and 52 in the left ear using the Maryland CNC word list.  His audiogram indicated hearing thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
85
105
105+
LEFT
30
45
90
95
95

Accordingly, the average at the 1000, 2000, 3000, and 4000 frequencies for the right ear was 90 decibels and the average in the left ear was 88.75 decibels.  These correspond to Roman numeral VIII in each ear.  Mechanically applying these scores to Table VII, the private December 2015 examination results correspond to a disability rating of 50 percent.  

As such, the Board finds that the preponderance of the competent and probative evidence in the record correspond with a 40 percent disability rating for bilateral hearing loss prior to December 15, 2015, and a 50 percent disability rating for bilateral hearing loss thereafter.  Accordingly, the benefit of the doubt doctrine is not for application.

III.  TDIU

a.  Legal Standard 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Throughout the entire period currently on appeal, the Veteran has had a combined rating of 70 percent or more and at least one disability rated at 40 percent or more.  Accordingly, the Board may consider whether the Veteran meets the criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).

b.  Analysis

Prior to April 18, 2016

The Veteran has contended that his service-connected disabilities have prevented him from working since he initially filed a claim for increased disability ratings and a rating based on individual unemployability in June 2008.  His service-connected disabilities since his application include: tinnitus, which has been assigned a 10 percent rating; hearing loss, which has been assigned a 40 percent rating through December 15, 2015, and a 50 percent rating thereafter; and PTSD, which has been assigned a 50 percent rating.  As the combined rating for these disabilities is at least 70 percent, with at least one individual rating assigned a 40 percent rating, the Veteran meets the schedular requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a).  

The Veteran has contended that his hearing loss and the ringing from his tinnitus combined with the psychological symptoms he has experienced prevented him from being able to work.  For instance, he testified at his hearing that he has lost a job in the past when he was not able to hear the warning sounds of a worksite truck driving in reverse.  He also stated to the October 2008 VA examiner that he experienced difficulty sleeping, intrusive memories, distrust of others, and a tendency to be a loner.  

However, the Board notes that, despite these symptoms, the Veteran was able to continue to engage in ongoing social activities.  For instance, he stated at the October 2008 psychological VA examination that he shared a house with a female friend.  A September 2011 VA treatment note also indicates that the Veteran enjoyed yard work, denied a history of aggressive behaviors, and had a few friends with whom he "shot the breeze."  As indicated above, the Veteran also reportedly spent holidays with his family in November 2012 and a treatment note indicated that he reported a close family at that time.  The Board also notes that, notwithstanding his symptoms of PTSD, his treating clinicians consistently reported signs of normal or intact concentration or memory with no signs of inappropriate grooming or hygiene.  This evidence appears inconsistent with the Veteran's contention that his PTSD prevented him from being able to secure or follow any gainful occupation prior to April 2016.

The Board also finds the opinion of the October 2008 VA audiological examiner to be highly probative.  After taking a detailed history and personally evaluating the Veteran, this clinician opined that the Veteran's hearing loss and tinnitus would have no impact on the Veteran's ability to obtain employment in construction and maintenance.  However, she indicated that the Veteran should use hearing protection if he were to work around noise.  Although the Board recognizes that the abnormal audiological results and the Veteran's lay statement suggest he might have some communication-related difficulties at work, the opinion of this clinician indicates that it would not be so severe as to preclude him from securing and following any gainful occupation before April 2016.  

The Board has also considered the opinion of the December 2008 psychological VA examiner.  In his report, this psychologist indicated that the Veteran's PTSD-related symptoms would make it more difficult for him to secure or maintain steady employment at this time, but suggested that the Veteran's unemployability was primarily a function of the Veteran's age and his physical disabilities.  The Board notes, however, that this examiner did not quantify how severe a problem these symptoms would pose in securing and following gainful employment or describe the specific functional limitations that these symptoms would cause that would raise any vocational hurdles.  Ultimately, the issue of employability is not a medical issue, but rather a determination for the adjudicator.  See Moore, Supra.  The Board finds that, prior to 2016, the preponderance of evidence in the record documents relatively regular social interactions involving the Veteran.  Taken with the largely modest clinical findings regarding the Veteran's speech, cognition, thought processes, hygiene, memory, and attention, this evidence is consistent with the capacity for securing and following substantially gainful unskilled work that did not require intensive social contact.  

Ultimately, taking into consideration the Veteran's sixth-grade education and the Veteran's work history in construction and maintenance, the Board finds that the evidence of record relating to the period prior to April 2016 weighs against a finding that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  Although his advanced age and non-service connected disabilities may have provided additional vocational limitations, the Board is not permitted to consider these factors in determining the Veteran's ability to secure and hold a job.  As such, the Board finds that, with respect to the period prior to April 18, 2016, the Veteran's claim for a TDIU must be denied and the benefit of the doubt doctrine is not for application.

Beginning on April 18, 2016

While the overall weight of the evidence in the record cuts against a finding that the Veteran was unable to work due to his service-connected disabilities prior to April 2016, the Board ultimately finds that the evidence regarding the impact of these disabilities on the Veteran's ability to secure and follow a substantially gainful occupation is in relative equipoise beginning on April 18, 2016.  

In contrast to the pre-April 2016 period, the more recent period does not contain the numerous clinical treatment notes with relatively benign objective psychological findings and which document substantial ongoing social contacts.  Similarly, in contrast to the largely conclusory November 2009 and December 2008 medical opinions that the Veteran would have difficulty securing employment or should be rated at 100 percent, the April 2016 private disability benefits questionnaire provides a more detailed and persuasive rationale for the contention that the Veteran's PTSD would preclude him from working.  More specifically, this clinician had the benefit of reviewing the Veteran's medical records, took a detailed history of the Veteran's symptoms, and documented the specific psychological symptoms that the Veteran experiences, including hypervigilance, difficulty concentrating, irritability or outbursts of anger, a restricted range of affection, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  This clinician ultimately suggested that these symptoms caused total occupational and social impairment.  

As indicated above, the more modest psychological symptoms reported at the hearing and the Veteran's testimony that he continues to maintain a good relationship with his daughter appear inconsistent with quite the degree of severity that the April 2016 private opinion would suggest.  However, the Board finds that with respect to the impact of the Veteran's service-connected PTSD, hearing loss, and tinnitus on his ability to secure and follow a gainful occupation since April 18, 2016, the evidence is at least in relative equipoise.  Therefore, resolving all doubt in the benefit of the Veteran, the Board finds that the criteria for a TDIU as of that date have been met.



IV.  VA's Duties to Assist


The Board finds that VA has satisfied its duty to assist the Veteran in substantiating his claim.  All relevant records that have been identified have been associated with the Veteran's claims file, VA treatment records.  Additionally, the Veteran was provided numerous VA examinations in furtherance of his claim, including in October 2008 and December 2008.  The Veteran has questioned the findings in the October 2008 psychiatric examination and specifically stated that he did report symptoms of anger and irritability to the VA clinician who conducted the examination.  However, the Board ultimately finds this examination to be adequate.  The examination was performed by a medical professional based on a solicitation of history and symptomatology from the Veteran.  This clinician also provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the foregoing, VA has fully met its duties to assist the Veteran in the development of his claims and no further notice or assistance is required.
















ORDER

Prior to April 18, 2016, a disability rating in excess of 50 percent for PTSD is denied.

Effective April 18, 2016, a disability rating of 70 percent for PTSD is granted.

Prior to December 15, 2015, a disability rating in excess of 40 percent for hearing loss is denied.

Effective December 15, 2015, a disability rating of 50 percent for hearing loss is granted.

Prior to April 18, 2016, a TDIU is denied.

Effective April 18, 2016, a TDIU is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


